Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 1 of 22




                  EXHIBIT 8
      Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 2 of 22

                                                                     DRAFT LONG FORM NOTICE


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE MUSHROOM DIRECT                               Master File No. 06-620
 PURCHASER ANTITRUST                                 (Schiller, J.)
 LITIGATION

      NOTICE OF PROPOSED ADDITIONAL SETTLEMENTS AND
              HEARING REGARDING SETTLEMENTS
PLEASE READ THIS NOTICE FULLY AND CAREFULLY. SETTLEMENTS HAVE
BEEN PROPOSED IN THIS PENDING CLASS ACTION LITIGATION THAT MAY
AFFECT YOUR RIGHTS. IF YOU ARE A MEMBER OF THE CLASS DESCRIBED
BELOW, YOU MAY BE ENTITLED TO SHARE IN THIS SETTLEMENT FUND.

TO:    All persons and entities in the non-Western United States who purchased FRESH
       AGARICUS MUSHROOMS directly from an Eastern Mushroom Marketing
       Cooperative (EMMC) member or one of its co-conspirators or its owned or controlled
       affiliates, agents, or subsidiaries at any time between January 1, 2001 and December
       31, 2008.


         A federal court has authorized this notice. It is not a solicitation from a lawyer.

This Notice is being sent pursuant to Federal Rule of Civil Procedure 23 and an Order of
the United States District Court for the Eastern District of Pennsylvania (the “Court”). You
were previously notified through a notice sent to you by first class mail and/or by publication
in Progressive Grocer that Direct Purchasers of fresh agaricus mushrooms have filed a
lawsuit against the Eastern Mushroom Marketing Cooperative (EMMC); Robert A.
Ferranto trading as Bella Mushroom Farms;1 Brownstone Mushroom Farms; To-Jo Fresh
Mushrooms, Inc.; Cardile Mushrooms, Inc.; Cardile Brothers Mushroom Packaging, Inc.;
Country Fresh Mushroom Co.; Forest Mushroom Inc.; Franklin Organic Mushroom Farms,
Inc., formerly known as Franklin Farms, Inc.; Gino Gaspari & Sons, Inc.; Giorgi Mushroom
Company; Giorgio Foods, Inc.; Kaolin Mushroom Farms, Inc.;2 South Mill Mushroom Sales,
Inc.; Leone Pizzini and Son, Inc.; LRP-M Mushrooms LLC;3 Modern Mushroom Farms;
Sher-Rockee Mushroom Farm; C&C Carriage Mushroom Co.; Oakshire Mushroom Farm,
Inc.; Phillips Mushroom Farms, Inc.; Harvest Fresh Farms, Inc.; Louis M. Marson, Jr. Inc.;


              1   Buona Foods, Inc. is its affiliated distributor.

              2 South Mill Distribution Dallas, South Mill Distribution New Orleans,
South Mill Distribution Atlanta, South Mill Distribution Houston are its affiliated
distributors.

              3   Manfredini Enterprises, Inc. is its affiliated distributor.


                                                 1
     Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 3 of 22

                                                                   DRAFT LONG FORM NOTICE


Mario Cutone Mushroom Co., Inc.; M.D. Basciani & Sons, Inc.;4 Monterey Mushrooms, Inc.;
Masha & Toto, Inc., trading as M&T Mushrooms;5 W&P Mushroom, Inc.; Mushroom
Alliance, Inc.; Creekside Mushrooms Ltd.; Kitchen Pride Mushroom Farms, Inc.; J-M
Farms, Inc.; United Mushroom Farms Cooperative, Inc.; and John Pia (collectively, the
“Defendants”), alleging that they violated the antitrust laws by fixing the prices, and restricting
the supply, of fresh agaricus mushrooms. The lawsuit was certified as a class action by Judge
Thomas N. O’Neill of the United States District Court for the Eastern District of Pennsylvania
and is known as In re Mushroom Direct Purchaser Antitrust Litigation, No. 06-620. That notice
also informed you of three settlements with the defendants Giorgi Mushroom Company and
Giorgio Foods, Inc. (collectively referred to as “Giorgi”), Kitchen Pride Mushroom Farms, Inc.
(“Kitchen Pride”), and Creekside Mushrooms Ltd. (“Creekside”). Following that notice, the Court
approved these three settlements.

The purpose of this notice is to inform you of:

        (a) seven additional proposed settlements by the Class with defendants Cardile
Mushrooms, Inc. and Cardile Brothers Mushroom Packaging, Inc. (collectively referred to
as “CMI”) (for $100,000), J-M Farms, Inc. (“J-M”) (for $200,000), Mushroom Alliance, Inc.
(“the Mushroom Alliance”) (for $50,000), Franklin Organic Mushroom Farms, Inc., formerly
known as Franklin Farms, Inc. (“Franklin”) (for $975,000), Mario Cutone Mushroom Co.,
Inc. (“Cutone”) (for $375,000), M.D Basciani & Sons, Inc. (for $4,000,000) and a group of
defendants identified as “Certain Defendants”6 (for $28,000,000) that have been
preliminarily approved by the Court and, if approved, would fully resolve this case; and

       (b) a hearing scheduled to held on [INSERT DATE], before The Honorable Berle M.
Schiller, United States District Judge of the U.S. District Court of the Eastern District of
Pennsylvania, in Courtroom 13B at United States Courthouse, 601 Market Street,
Philadelphia, PA 19106 (the “Fairness Hearing”).




               4   Basciani Foods, Inc. is its affiliated distributor.

               5   Robert Masha Sales, Inc. is its affiliated distributor.

               6 “Certain Defendants” are Eastern Mushroom Marketing Cooperative, Inc.
(“EMMC”); Robert A. Ferranto, Jr. t/a Bella Mushroom Farms; Brownstone Mushroom
Farms, Inc.; To-Jo Fresh Mushrooms, Inc.; Country Fresh Mushroom Co.; Gino Gaspari &
Sons, Inc.; Gaspari Mushroom Co., Inc.; Kaolin Mushroom Farms, Inc.; South Mill
Mushroom Sales, Inc.; Modern Mushroom Farms, Inc.; Sher-Rockee Mushroom Farm, LLC;
C&C Carriage Mushroom Co.; Phillips Mushroom Farms, Inc.; Louis M. Marson, Jr., Inc.;
Monterey Mushrooms, Inc.; Forest Mushroom, Inc.; Harvest Fresh Farms, Inc.; Leone
Pizzini and Son, Inc.; LRP-M Mushrooms LLC; United Farm Cooperative, Inc.; Masha &
Toto, Inc., trading as M&T Mushrooms; Oakshire Mushroom Farm, Inc.; W&P Mushroom,
Inc.; and John Pia.


                                                   2
     Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 4 of 22

                                                              DRAFT LONG FORM NOTICE


        The purpose of the Fairness Hearing will be to consider whether to approve the seven
additional proposed settlements as fair, reasonable, adequate, and in the best interests of
the Class. Plaintiffs will also move the Court for disbursement of all settlement funds to the
class including those previously approved and for an award of attorneys’ fees of no more
than 40 percent of the total settlement fund, reimbursement of expenses incurred in
prosecuting this action totaling approximately $4,500,000, and incentive awards for the
Class Representatives who aided Class counsel in the prosecution of the case and in
achieving these Settlements as follows: $100,000 for Wm. Rosenstein & Sons Co., $100,000
for Associated Grocers, Inc., $100,000 for M. Robert Enterprises, Inc., M.L. Robert, II, LLC,
and Market Fare, LLC (collectively “the Robert Entities”), and $50,000 for Diversified Foods
and Seasonings, Inc. The Court may continue or reschedule the hearing; if the Court does
so, the Class Plaintiffs will advise the Class by posting a conspicuous notice at
www.garwingerstein.com.

        Class members who do not wish to object to the Proposed Settlements or the
disbursement of the settlement fund need not appear at the hearing. If you previously
excluded yourself from the Direct Purchaser Class, however, you cannot object to the
Proposed Settlements. Any Class member may appear at the hearing in person or by duly
authorized attorneys and show cause why the Proposed Settlements should not be approved
as fair, reasonable and adequate. However, no Class member shall be heard in opposition
to the Proposed Settlements, and no paper or brief submitted by any Class member shall be
received or considered by the Court unless, on or before [INSERT DATE], the Class member
electronically files a notice of intention to appear and a statement of the position to be
asserted and the grounds therefor, together with any supporting papers or brief, referring
to In re Mushroom Direct Purchaser Antitrust Litigation, Master file Number 06-620 with
the Clerk of the Court, United States District Court for the Eastern District of
Pennsylvania, Federal Courthouse, U.S. Courthouse, 601 Market Street, Philadelphia,
Pennsylvania 19106. Copies of any such objection, and any supporting papers or brief shall
also be sent by first-class mail, postage prepaid, postmarked no later than [INSERT DATE],
to Plaintiffs' Lead Counsel, whose address is listed below, and Plaintiffs’ Lead Counsel shall
serve copies of such objections and supporting materials on counsel for CMI, J-M, the
Mushroom Alliance, Franklin, Cutone, Basciani, and Certain Defendants.

      Class members also are hereby advised of their right to object or appear at the
Fairness Hearing, as explained below.


                             YOUR LEGAL RIGHTS AND OPTIONS


                                    By doing nothing, you may be entitled to share in recovery
DO NOTHING                          from the above-referenced settlements. All of the Court’s
                                    orders will apply to you and legally bind you.



                                               3
     Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 5 of 22

                                                               DRAFT LONG FORM NOTICE


                                     If you want to object to all or any part of the proposed
OBJECT TO THE                        settlements, write to the Court about why you do not
SETTLEMENTS                          like the proposed settlements.


                                     If you would like to obtain more information about the
GET MORE INFORMATION                 Lawsuit, you can send questions to the lawyers
                                     identified in this notice.

                                     If you have submitted a written objection to the
                                     Settlements, you may (but do not have to) attend the
                                     Court hearing about the Settlements and present your
GO TO A HEARING                      objection to the Court. You may attend the hearing
                                     even if you do not file a written objection, but you will
                                     only be allowed to speak at the hearing if you file
                                     written comments in advance of the hearing.


These rights and options – and the deadlines to exercise them – are explained in this Notice.




                                               4
     Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 6 of 22

                                                                 DRAFT LONG FORM NOTICE


                                     BASIC INFORMATION
1. Why did I get this notice?
You received this notice because you may have purchased Fresh Agaricus Mushrooms in
the non-Western United States directly from an Eastern Mushroom Marketing Cooperative
(EMMC) member or one of its co-conspirators or its owned or controlled affiliates, agents, or
subsidiaries at some point between January 1, 2001 and December 31, 2008, and therefore
you may be a member of the Class certified by the Court. The Class definition is set forth
in response to Question 9.


2. What are Fresh Agaricus Mushrooms?
Fresh Agaricus Mushrooms are the common table variety, and include white (young) and
brown (aged, also sometimes called “Portobello” or “crimini”) mushrooms. Fresh Agaricus
mushrooms are mushrooms of the quality required to be resold as fresh unprocessed
mushrooms whether or not they are ultimately processed before resale. Agaricus
mushrooms of a quality that can only be sold for processing or that cannot otherwise be
sold as fresh are not included in the definition of Fresh Agaricus Mushrooms.


 3. Which states and territories are included in the non-Western United States?
The non-Western United States refers to the states east of the Rocky Mountains
(Alabama, Arkansas, Colorado, Connecticut, Delaware, Florida, Georgia, Illinois,
Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
Michigan, Minnesota, Mississippi, Missouri, Nebraska, New Hampshire, New
Jersey, New York, North Carolina, Ohio, Oklahoma, Pennsylvania, Rhode Island,
South Carolina, Tennessee, Texas, Virginia, West Virginia, Wisconsin, and
Vermont), and the District of Columbia.


4. Who are the Defendants in this case?
The companies that have been sued are called the “Defendants.” In this case, the
Defendants are: the Eastern Marketing Cooperative (EMMC); Robert A. Ferranto trading
as Bella Mushroom Farms;7 Brownstone Mushroom Farms; To-Jo Fresh Mushrooms, Inc.;
Cardile Mushrooms, Inc.; Cardile Brothers Mushroom Packaging, Inc.; Country Fresh
Mushroom Co.; Forest Mushroom Inc.; Franklin Organic Mushroom Farms, Inc., formerly
known as Franklin Farms, Inc.; Gino Gaspari & Sons, Inc.; Giorgi Mushroom Company;
Giorgio Foods, Inc.; Kaolin Mushroom Farms, Inc.;8 South Mill Mushroom Sales, Inc.;
Leone Pizzini and Son, Inc.; LRP-M Mushrooms LLC;9 Modern Mushroom Farms; Sher-


              7   Buona Foods, Inc. is its affiliated distributor.

              8 South Mill Distribution Dallas, South Mill Distribution New Orleans,
South Mill Distribution Atlanta, South Mill Distribution Houston are its affiliated
distributors.

              9   Manfredini Enterprises, Inc. is its affiliated distributor.
                                                 5
    Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 7 of 22

                                                                  DRAFT LONG FORM NOTICE

Rockee Mushroom Farm; C&C Carriage Mushroom Co.; Oakshire Mushroom Farm, Inc.;
Phillips Mushroom Farms, Inc.; Harvest Fresh Farms, Inc.; Louis M. Marson, Jr. Inc.;
Mario Cutone Mushroom Co., Inc.; M.D. Basciani & Sons, Inc.;10 Monterey Mushrooms,
Inc.; Masha & Toto, Inc., trading as M&T Mushrooms;11 W&P Mushroom, Inc.; Mushroom
Alliance, Inc.; Creekside Mushrooms Ltd.; Kitchen Pride Mushroom Farms, Inc.; J-M
Farms, Inc.; United Mushroom Farms Cooperative, Inc.; and John Pia (collectively, the
“Defendants”).


5. What is this lawsuit about?
Plaintiffs allege that the Defendants conspired to fix the price of fresh agaricus mushrooms
sold in the non-Western United States (i.e. east of the Rocky Mountains) between
February 4, 2001 and August 8, 2005 in violation of the federal antitrust laws. Among
other things, Plaintiffs contend that the Defendants agreed to pricing policies and written
price lists that established the price at which Defendants and their affiliated distributors
would sell to direct purchasers in each of the six regions that make up the non-Western
United States. Plaintiffs further contend that Defendants engaged in a Supply Control
Program designed to limit the supply of fresh agaricus mushrooms and increase their
price. This Supply Control Program included the acquisition and/or lease of mushroom
farms in order to transfer them subject to deed restrictions that prohibited the production
of mushrooms on those properties.

A copy of Plaintiffs’ Revised Consolidated Class Action Amended Complaint filed on
November 13, 2007 (the “Complaint”) is available at www.garwingerstein.com.

Plaintiffs allege that Defendants’ conduct violated the antitrust laws. Plaintiffs further
allege that they and the other members of the Class were injured by having to pay
artificially-inflated prices for their purchases of fresh agaricus mushrooms.

Defendants denied Plaintiffs’ allegations, but have agreed to settle all of Plaintiffs’ claims
on the terms described in this Notice.

The class action is known as In re Mushroom Direct Purchaser Antitrust Litigation,
Master Docket No. 06-620 (E.D. Pa.). Judge Berle M. Schiller of the United States District
Court for the Eastern District of Pennsylvania is overseeing this class action.

6. What is a class action?
A class action is a type of lawsuit in which one or more entities, called “Class
Representatives,” sue on behalf of other entities with similar claims to obtain monetary or
other relief for the benefit of the entire group. In a class action lawsuit, one court resolves
the issues for everyone in the Class, except for those Class Members who exclude themselves
(i.e., “opt out”) from the Class.


              10   Basciani Foods, Inc. is its affiliated distributor.

              11   Robert Masha Sales, Inc. is its affiliated distributor.


                                                 6
     Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 8 of 22

                                                            DRAFT LONG FORM NOTICE



In this case, the court-appointed Class Representatives are Wm Rosenstein & Sons Co.;
Associated Grocers, Inc.; M. Robert Enterprises, Inc.; M.L. Robert, II, L.L.C.; and Market
Fare, LLC. Diversified Foods and Seasonings, Inc. also filed a complaint as a putative Class
Representative.12


7. Why is this lawsuit a class action?
In an Order entered on November 22, 2016, the Court determined that the Lawsuit can
proceed as a class action because it meets the requirements of Federal Rule of Civil
Procedure 23, which governs class actions in federal courts. A redacted copy of the Court’s
Class Certification Order may be found at www.garwingerstein.com.

Specifically, the Court has found that:
      the number of Class members is too large to practically join them in a single case;
      there are questions of law or fact common to the Class;
      the claims of the Class Representatives (listed in response to Question 6) are typical
       of the claims of the rest of the Class;
      the Class Representatives will fairly and adequately protect the Class’s interests;
      common legal questions and facts predominate over any questions affecting only
       individual members of the Class; and
      a class action is superior to other available methods for fairly and efficiently
       adjudicating the controversy.



 8. Has the Court identified Class common claims, issues, or defenses?
Yes. In its Order certifying the Class, the Court found that there were common classwide
claims and issues, including:
       whether there has been a violation of the antitrust laws (including whether
         Defendants agreed to fix prices and restrict output);
       whether Class members suffered an injury from the claimed antitrust violations
         (i.e., whether Class members were overcharged as a result of Defendants’ price
         fixing and supply restrictions); and
       aggregate damages suffered by the Class as a result of Defendants’ conduct.




       12 The Court dismissed Diversified Foods and Seasonings, Inc. as a Class
Representative because it held that it was not a direct purchaser as a matter of law. Had
this case not been settled, Class Counsel would have appealed this ruling. Accordingly,
Class Counsel has requested that the Court approve Diversified Foods and Seasonings,
Inc. as eligible for receipt of a reduced incentive award in acknowledgement of its
contributions to Class Counsel’s prosecution of the case.
                                             7
          Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 9 of 22

                                                                  DRAFT LONG FORM NOTICE


                                      WHO IS IN THE CLASS
9.      Am I part of the Class?
     Prior notice of the Court’s November 22, 2016 Order was disseminated by first class mail
     and published in the May 2018 issue of Progressive Grocer to inform you that the Court
     had certified the following Class:

            All persons or entities in the non-Western United States who purchased
            fresh agaricus mushrooms directly from an Eastern Mushroom Marketing
            Cooperative (EMMC) member or one of its co-conspirators or its owned or
            controlled affiliates, agents, or subsidiaries at any time between February 4,
            2001 and August 8, 2005 (the “Class Period”).               For group buying
            organizations and their members, direct purchasers are either: (1) members
            who have a significant ownership interest in or functional control over their
            organizations; or (2) if no member has such interest or control, the
            organizations themselves. The Class excludes the EMMC, its members and
            their parents, subsidiaries and affiliates.

            The non-Western United States refers to the following states which were in
            the six regions of the country which plaintiffs claim were subject to the
            EMMC’s pricing policies: Maine, New Hampshire, Vermont, Massachusetts,
            Rhode Island, Connecticut, New York, Pennsylvania, New Jersey, Delaware,
            Maryland, Virginia, North Carolina, South Carolina, Georgia, Florida,
            Tennessee, Alabama, Mississippi, Arkansas, Louisiana, Wisconsin,
            Minnesota, Iowa, Kanas, Nebraska, Colorado, Oklahoma, Texas, Ohio,
            Missouri, Michigan, Indiana, Kentucky, West Virginia, Illinois, and the
            District of Columbia.

     Only purchases in the non-Western United States of fresh agaricus mushrooms directly from
     one or more of the Defendants, their co-conspirators, and/or owned or controlled affiliated
     distributors are covered by this lawsuit. If you are located outside the non-Western United
     States, you are not a member of the Class. If you only bought fresh agaricus mushrooms
     from a source other than any of the Defendants, their co-conspirators, and/or owned or
     controlled affiliated distributors, you are not a member of the Class. If the Court approves
     these settlements, there will be no determination by the Court as to the co-conspirators and
     owned or controlled affiliated distributors. For purposes of the distribution of the
     settlements, you will be considered to be a direct purchaser if you purchased from one of the
     Defendants or any of the following affiliates of a Defendant: Buona Foods, Inc., South Mill
     Distribution Dallas, South Mill Distribution New Orleans, South Mill Distribution Atlanta,
     South Mill Distribution Houston, Manfredini Enterprises, Inc., Basciani Foods, Inc., and/or
     Robert Masha Sales, Inc.

     If you are the EMMC, one of its members, or a parent, subsidiary, or affiliate of an EMMC
     member, you are not a member of the Class. If you do not meet the Class definition, this
     Notice does not apply to you unless you are a member of the Giorgi Settlement Class described
     next.

     As you were previously notified, the Class previously entered into a settlement with Giorgi,
     dated April 27, 2011, before the Court certified the class identified above. The settlement

                                                   8
    Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 10 of 22

                                                                 DRAFT LONG FORM NOTICE

with Giorgi defined a class similar to the one described above except for the time period which
begins on January 1, 2001 (as opposed to February 4, 2001) and ends on December 31, 2008
(as opposed to August 8, 2005). The difference in these class definitions resulted from
developments in the case following execution of the Giorgi Settlement, including counsel’s
continued development and evaluation of the discovery record, legal rulings issued by the
Court, and opinions of Class Plaintiffs’ economic expert. In approving the Giorgi Settlement,
the Court certified a separate Giorgi Settlement Class using the time period in the Giorgi
settlement agreement.13

If you are not sure whether you are part of the Class, you may call or write to the lawyers
in this case at the telephone numbers or addresses listed in Question 13 below.

                             Other Settlements Previously
                                Approved by the Court

              The Court previously approved three settlements in the total amount of
$11,875,000. Those settlements were with Giorgi (for $11,500,000), Kitchen Pride (for
$125,000), and Creekside (for $250,000).

               As indicated above in response to Question 9 of this notice, the Court
certified a Giorgi Settlement Class with a different class definition than applies to all other
aspects of this case. The Giorgi Settlement Class period is longer and includes class
members with purchases during the time periods January 1, 2001 through February 3,
2001 and/or August 9, 2005 through December 31, 2008.

               The Proposed Plan of Allocation for the Settlement Funds below describes
how members of the Giorgi Settlement Class who only have purchases during the January
1, 2001 through February 3, 2001 and/or August 9, 2005 through December 31, 2008 time
periods will be compensated.

                      The Proposed Additional Settlements and
                          Status of the Settlement Funds

       13   The Giorgi Settlement Class is defined as follows:

       All persons or entities who purchased Agaricus mushrooms
       directly from an EMMC member or one of its co-conspirators or
       its owned or controlled affiliates, agents or subsidiaries at any
       times during the period January 1, 2001 through December 31,
       2008. The term “Agaricus mushrooms” shall mean all varieties
       and strains of the species Agaricus bisporus, including, among
       others, both brown and white varieties. The Direct Purchaser Class
       excludes the EMMC, its members and their parents, subsidiaries
       and affiliates. The Class also excludes Giant Eagle and Publix
       Super Markets, Inc. and their parents, subsidiaries and affiliates.



                                               9
    Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 11 of 22

                                                              DRAFT LONG FORM NOTICE



        As referenced above, the Class has entered proposed settlements with Defendants
Cardile Mushrooms, Inc. and Cardile Brothers Mushroom Packaging, Inc. (collectively
referred to as “CMI”), J-M Farms, Inc. (“J-M”), Mushroom Alliance, Inc. (“the Mushroom
Alliance”), Franklin Organic Mushroom Farms, Inc., formerly known as Franklin Farms,
Inc. (“Franklin”), Mario Cutone Mushroom Co., Inc. (“Cutone”), M.D. Basciani & Sons, Inc.
(“Basciani”) and a group of Defendants identified as “Certain Defendants.”14

        Subject to the terms and conditions of the settlement agreement with CMI, which is
on file with the Court as Exhibit 1 of Class Plaintiffs’ April 16, 2019 Motion for Preliminary
Approval, and is also available at www.garwingerstein.com, CMI has agreed to pay $100,000
in cash for the benefit of the Class upon final Court approval of the settlement. CMI does
not admit any wrongdoing or liability on its part.

        Subject to the terms and conditions of the settlement agreement with J-M, which is
on file with the Court as Exhibit 1 of Class Plaintiffs’ July 11, 2019 Motion for Preliminary
Approval, and is also available at www.garwingerstein.com, J-M has agreed to pay $200,000
in cash for the benefit of the Class upon final Court approval of the settlement. J-M does not
admit any wrongdoing or liability on its part.

        Subject to the terms and conditions of the settlement agreement with the Mushroom
Alliance, which is on file with the Court as Exhibit 2 of Class Plaintiffs’ July 11, 2019 Motion
for Preliminary Approval, and which is also available at www.garwingerstein.com, the
Mushroom Alliance has agreed to pay $50,000 in cash for the benefit of the Class upon final
Court approval of the settlement. The Mushroom Alliance does not admit any wrongdoing
or liability on its part.

       Subject to the terms and conditions of the settlement agreement with Franklin,
which is on file with the Court as Exhibit 3 of Class Plaintiffs’ July 11, 2019 Motion for
Preliminary Approval, and which is also available at www.garwingerstein.com, Franklin
has agreed to pay $975,000 in cash for the benefit of the Class upon final Court approval of
the settlement. Franklin does not admit any wrongdoing or liability on its part.

         Subject to the terms and conditions of the settlement agreement with Cutone, which
is on file with the Court as Exhibit 4 of Class Plaintiffs’ July 11, 2019 Motion for Preliminary
Approval, and which is also available at www.garwingerstein.com, Cutone has agreed to pay



       14 “Certain Defendants” are Eastern Mushroom Marketing Cooperative, Inc.
(“EMMC”); Robert A. Ferranto, Jr. t/a Bella Mushroom Farms; Brownstone Mushroom
Farms, Inc.; To-Jo Fresh Mushrooms, Inc.; Country Fresh Mushroom Co.; Gino Gaspari &
Sons, Inc.; Gaspari Mushroom Co., Inc.; Kaolin Mushroom Farms, Inc.; South Mill
Mushroom Sales, Inc.; Modern Mushroom Farms, Inc.; Sher-Rockee Mushroom Farm,
LLC; C&C Carriage Mushroom Co.; Phillips Mushroom Farms, Inc.; Louis M. Marson, Jr.,
Inc.; Monterey Mushrooms, Inc.; Forest Mushroom, Inc.; Harvest Fresh Farms, Inc.; Leone
Pizzini and Son, Inc.; LRP-M Mushrooms LLC; United Farm Cooperative, Inc.; Masha &
Toto, Inc., trading as M&T Mushrooms; Oakshire Mushroom Farm, Inc.; W&P Mushroom,
Inc.; and John Pia.
                                              10
    Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 12 of 22

                                                              DRAFT LONG FORM NOTICE

$375,000 in cash for the benefit of the Class upon final Court approval of the settlement.
Cutone does not admit any wrongdoing or liability on its part.

         Subject to the terms and conditions of the settlement agreement with Basciani, which
is on file with the Court as Exhibit 5 of Class Plaintiffs’ July 11, 2019 Motion for Preliminary
Approval, and which is also available at www.garwingerstein.com, Basciani has agreed to
pay $4,000,000 in cash in three installments over the course of two calendar years for the
benefit of the Class upon final Court approval of the settlement. Under the terms of the
agreement, the second and third installments will include any interest at the post-judgment
interest rate and will be secured in a manner not subject to creditor claims in bankruptcy.
The Court will determine the adequacy of the security as part of its final approval of the
settlement. Basciani does not admit any wrongdoing or liability on its part.

       Subject to the terms and conditions of the settlement agreement with Certain
Defendants, which is on file with the Court as Exhibit 6 of Class Plaintiffs’ July 11, 2019
Motion for Preliminary Approval, and which is also available at www.garwingerstein.com,
Certain Defendants have agreed to pay $28,000,000 in cash in three installments over the
course of two calendar years for the benefit of the Class upon final Court approval of the
settlement. Under the terms of the agreement, the second and third installments will be
secured in a manner not subject to creditor claims in bankruptcy. The Court will determine
the adequacy of the security as part of its final approval of the settlement. Certain
Defendants do not admit any wrongdoing or liability on their part.

       If the Settlements are approved by the Court, CMI, J-M, the Mushroom Alliance,
Franklin, Cutone, Basciani, and Certain Defendants and their respective present and
former parents, subsidiaries, divisions, affiliates, stockholders, officers, directors,
employees, agents and any of their legal representatives (and the predecessors, heirs,
executors, administrators, successors and assigns of each of the foregoing) (the “Released
Parties”) shall be released and forever discharged from liability for all claims that were or
could have been brought by Class Plaintiffs and members of the Class in this case (the
“Released Claims”). Each member of the Class covenants and agrees that it shall not seek
to establish liability against any Released Party based, in whole or in part, upon any of the
Released Claims. Any disputes arising under or relating to the settlement agreements,
including, but not limited to, the releases in the settlement agreements, will be resolved in
the U.S. District Court for the Eastern District of Pennsylvania.

       The foregoing text is only a summary of the settlements with CMI, J-M, the
Mushroom Alliance, Franklin, Cutone, Basciani and Certain Defendants. Full copies of the
Settlement Agreements, including their respective releases, are attached as Exhibit 1 of
Class Plaintiffs’ April 16, 2019 Motion for Preliminary Approval and as Exhibits 1, 2, 3, 4, 5
and 6 of Class Plaintiffs’ July 11, 2019 Motion for Preliminary Approval on public file with
the Eastern District of Pennsylvania, 601 Market Street, Philadelphia, PA 19106. Class
Counsel have also made copies readily available at www.garwingerstein.com.

       Certain individual direct purchasers who have brought their own lawsuits against
defendants may have simultaneously but separately settled their own claims against CMI,
J-M, the Mushroom Alliance, Franklin, Cutone, Basciani and Certain Defendants. These
individual plaintiffs will not share in the proposed settlements with the Class.


                                              11
    Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 13 of 22

                                                             DRAFT LONG FORM NOTICE

       The Court preliminarily approved the proposed settlements with CMI, J-M, the
Mushroom Alliance, Franklin, Cutone, Basciani and Certain Defendants by Order dated
[INSERT DATE]. The Court found the proposed settlements, upon preliminary review, to
be within the range of reasonableness.

      Accordingly, the Court has set a Fairness Hearing on [INSERT DATE] in order to
determine whether the proposed settlements with CMI, J-M, the Mushroom Alliance,
Franklin, Cutone, Basciani and Certain Defendants should finally be approved.

                         The Plan of Allocation for the Settlement Funds

         In the event the proposed settlements are approved by the Court and become final,
the Settlement Funds15 will be distributed in accord with a Plan of Allocation approved by
the Court. The Proposed Plan of Allocation will provide for the distribution of the Settlement
Funds after payment of all fees, expenses, and incentive payments to named class
representatives (the “net Settlement Funds”). The Proposed Plan of Allocation will provide
that each Class member filing a claim will receive its proportionate share of the net
Settlement Funds based on its estimated damages as a share of the total estimated damages
for all class members filing claims.

       For purposes of this allocation, the damages of members of the approved class who
submit claims will be determined by multiplying their purchases during the class period
(February 4, 2001 to August 8, 2005) by the overcharge percentage of 7.178427% determined
by Class Plaintiffs’ expert. The damages of members of the Giorgi Settlement Class who
submit claims and do not have damages during the approved class period will be determined
by multiplying their purchases during the additional time periods in the Giorgi Settlement
Class (January 1, 2001 through February 3, 2001 and/or August 9, 2005 through December
31, 2008) by 1%.

       The purchases of class members will be determined based on the class member’s
submission of acceptable records of purchases of fresh agaricus mushrooms from Defendants
during the period February 4, 2001 to August 8, 2005 or from records of Defendants’ sales
produced to Plaintiffs during this case to the extent such records were produced and can be
used for this purpose.

       As the terms of the settlement agreements with Basciani and Certain Defendants
provide for a portion of the funds from those settlements to be paid to the Class in
installments, the allocation plan will provide for the proceeds from those settlements to be
distributed to Class members in two installments, one as soon as possible following final
approval, and a second as soon as possible following the final payments of both Basciani and
Certain Defendants.




        In addition to the Settlement Agreements disclosed in this notice, the Settlement
       15

Funds include the previously approved settlements with Giorgi, Kitchen Pride, and
Creekside totaling $11,875,000.
                                             12
    Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 14 of 22

                                                            DRAFT LONG FORM NOTICE




IF YOU DO NOTHING
10. What happens if I do nothing?
If you do nothing, you will have the right to share in the recovery from the Proposed
Settlements.


                        THE LAWYERS REPRESENTING YOU
11. Do I have a lawyer in this case?
The Court has decided that the Law Firm listed below is qualified to represent you and all
Class Members as Lead Class Counsel. Lead Class Counsel is also working with additional
Law Firms to prosecute this Lawsuit on behalf of the Class (together, “Class Counsel”). Class
Counsel are experienced in handling similar cases against other companies.

 Lead Class Counsel
 Garwin Gerstein & Fisher LLP
 88 Pine Street, 10th Floor
 New York, NY 10005
 Tel.: 212-398-0055
 Fax: 212-764-6620

 Contact: Bruce E. Gerstein, Esq.
          Jonathan Gerstein, Esq.


12. Should I get my own lawyer?
You do not need to hire your own lawyer because Lead Class Counsel is working on your
behalf. However, if you wish to do so, you may retain your own lawyer at your own expense.
You may enter an appearance in this case through your own lawyer, if you choose to do so.



13. How will the lawyers be paid?
Class counsel intends to submit an application to the Court for (a) attorneys’ fees totaling
no more than 40 percent of the recovery from these settlements and the previously approved
settlements, (b) reimbursement of Class Counsel’s litigation expenses totaling
approximately $4,500,000 and (c) incentive awards for Class Representatives who aided
Class counsel in the prosecution of the case and in achieving these Settlements as follows:
$100,000 for Wm. Rosenstein & Sons Co., $100,000 for Associated Grocers, Inc., $100,000
for M. Robert Enterprises, Inc., M.L. Robert, II, LLC, and Market Fare, LLC (collectively
“the Robert Entities”), and $50,000 for Diversified Foods and Seasonings, Inc.. If the Court
grants Class Counsel’s requests, fees and expenses would be deducted from any money



                                             13
    Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 15 of 22

                                                           DRAFT LONG FORM NOTICE


obtained for the Class. Members of the Class will not have to pay any attorney’s fees or
expenses.

                           GETTING MORE INFORMATION

14. How do I get more information?
 If you have questions about this case or want to get additional information, you may call
 or write to the Lead Class Counsel (contact information is listed in response to Question
 13), or to [INSERT NOTICE ADMINISTRATOR’S CONTACT INFORMATION]. You may
 also get additional information by visiting www.garwingerstein.com.


             PLEASE DO NOT WRITE OR CALL THE COURT
             OR THE CLERK’S OFFICE FOR INFORMATION.




DATE: _________________, 2019                           BY THE COURT


                                                        Honorable Berle M. Schiller, Jr.
                                                        United States District Judge




                                            14
      Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 16 of 22

                                                                     DRAFT SUMMARY NOTICE


      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                           PENNSYLVANIA

SUMMARY NOTICE OF PROPOSED ADDITIONAL SETTLEMENTS
       AND HEARING REGARDING SETTLEMENTS

TO:    All persons and entities in the non-Western United States who purchased FRESH
       AGARICUS MUSHROOMS directly from an Eastern Mushroom Marketing
       Cooperative (EMMC) member or one of its co-conspirators or its owned or controlled
       affiliates, agents, or subsidiaries at any time between January 1, 2001 and December
       31, 2008, YOUR RIGHTS COULD BE AFFECTED BY A CLASS ACTION
       LAWSUIT.

You were previously notified through a notice sent to you by first class mail and/or by
publication in Progressive Grocer that Direct Purchasers of fresh agaricus mushrooms
have filed a lawsuit against the Eastern Mushroom Marketing Cooperative (EMMC);
Robert A. Ferranto trading as Bella Mushroom Farms1; Brownstone Mushroom Farms;
To-Jo Fresh Mushrooms, Inc.; Cardile Mushrooms, Inc.; Cardile Brothers Mushroom
Packaging, Inc.; Country Fresh Mushroom Co.; Forest Mushroom Inc.; Franklin Organic
Mushroom Farms, Inc., formerly known as Franklin Farms, Inc.; Gino Gaspari & Sons,
Inc.; Giorgi Mushroom Company; Giorgio Foods, Inc.; Kaolin Mushroom Farms, Inc.2;
South Mill Mushroom Sales, Inc.; Leone Pizzini and Son, Inc.; LRP-M Mushrooms LLC3;
Modern Mushroom Farms; Sher-Rockee Mushroom Farm; C& C Carriage Mushroom Co.;
Oakshire Mushroom Farm, Inc.; Phillips Mushroom Farms, Inc.; Harvest Fresh Farms,
Inc.; Louis M. Marson, Jr. Inc.; Mario Cutone Mushroom Co., Inc.; M.D. Basciani & Sons,
Inc.4; Monterey Mushrooms, Inc.; Masha & Toto, Inc., trading as M & T Mushrooms5; W
& P Mushroom, Inc.; Mushroom Alliance, Inc.; Creekside Mushrooms Ltd.; Kitchen Pride
Mushroom Farms, Inc.; J-M Farms, Inc.; United Mushroom Farms Cooperative, Inc.; and
John Pia (collectively, the “Defendants”), alleging that they violated the antitrust laws by
fixing the prices, and restricting the supply, of fresh agaricus mushrooms. The lawsuit was
certified as a class action by Judge Thomas N. O’Neill of the United States District Court for the
Eastern District of Pennsylvania and is known as In re Mushroom Direct Purchaser Antitrust
Litigation, No. 06-620. Defendants denied Plaintiffs’ allegations, but have agreed to settle
all of Plaintiffs’ claims on the terms described in this Notice. That notice also informed you
of three settlements with the defendants Giorgi Mushroom Company and Giorgio Foods, Inc.
(collectively referred to as “Giorgi”), Kitchen Pride Mushroom Farms, Inc. (“Kitchen Pride”), and

       1   Buona Foods, Inc.is its affiliated distributor.

       2
        South Mill Distribution Dallas, South Mill Distribution New Orleans, South Mill
Distribution Atlanta, South Mill Distribution Houston are its affiliated distributors.
       3
           Manfredini Enterprises, Inc. is its affiliated distributor.
       4   Basciani Foods, Inc. is its affiliated distributor.

       5   Robert Masha Sales, Inc. is its affiliated distributor.


                                                  1
       Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 17 of 22

                                                                 DRAFT SUMMARY NOTICE

Creekside Mushrooms Ltd. (“Creekside”). Following that notice, the Court approved these three
settlements.

The Class certified is: All persons or entities in the non-Western United States who purchased
fresh agaricus mushrooms directly from an Eastern Mushroom Marketing Cooperative
(EMMC) member or one of its co-conspirators or its owned or controlled affiliates, agents, or
subsidiaries at any time between February 4, 2001 and August 8, 2005 (the “Class Period”).
For group buying organizations and their members, direct purchasers are either: (1)
members who have a significant ownership interest in or functional control over their
organizations; or (2) if no member has such interest or control, the organizations themselves.
The Class excludes the EMMC, its members and their parents, subsidiaries and affiliates.
The non-Western United States refers to the following states which were in the six regions
of the country which plaintiffs claim were subject to the EMMC’s pricing policies: Maine,
New Hampshire, Vermont, Massachusetts, Rhode Island, Connecticut, New York,
Pennsylvania, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina,
Georgia, Florida, Tennessee, Alabama, Mississippi, Arkansas, Louisiana, Wisconsin,
Minnesota, Iowa, Kansas, Nebraska, Colorado, Oklahoma, Texas, Ohio, Missouri, Michigan,
Indiana, Kentucky, West Virginia, Illinois, and the District of Columbia.

As you were previously notified, the Class previously entered into a settlement with Giorgi,
dated April 27, 2011, before the Court certified the class identified above. 6 The settlement
with Giorgi defined a class similar to the one described above except for the time period which
begins on January 1, 2001 (as opposed to February 4, 2001) and ends on December 31, 2008
(as opposed to August 8, 2005). The difference in these class definitions resulted from
developments in the case following execution of the Giorgi settlement, including counsel’s
continued development and evaluation of the discovery record, legal rulings issued by the
Court, and opinions of Class Plaintiffs’ economic expert. In approving the Giorgi Settlement,
the Court certified a separate Giorgi Settlement Class using the time period in the Giorgi
settlement agreement.

Only purchases in the non-Western United States of fresh agaricus mushrooms directly
from one or more of the Defendants, their co-conspirators, and/or owned or controlled
affiliated distributors are covered by this lawsuit. If you are located outside the non-


6   The Giorgi settlement referenced below is on behalf of a class that is defined as follows:

         All persons or entities who purchased Agaricus mushrooms
         directly from an EMMC member or one of its co-conspirators or
         its owned or controlled affiliates, agents or subsidiaries at any
         times during the period January 1, 2001 through December 31,
         2008. The term “Agaricus mushrooms” shall mean all varieties
         and strains of the species Agaricus bisporus, including, among
         others, both brown and white varieties. The Direct Purchaser Class
         excludes the EMMC, its members and their parents, subsidiaries
         and affiliates. The Class also excludes Giant Eagle and Publix
         Super Markets, Inc. and their parents, subsidiaries and affiliates

(the “Giorgi Settlement Class”).
                                                2
    Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 18 of 22

                                                               DRAFT SUMMARY NOTICE

Western United States, you are not a member of the Class or the Giorgi Settlement Class.
If you only bought fresh agaricus mushrooms from a source other than any of the
Defendants, their co-conspirators, and/or owned or controlled affiliated distributors, you are
not a member of the Class or the Giorgi Settlement Class. If the Court approves these
settlements, there will be no determination by the Court as to the co-conspirators and
owned or controlled affiliated distributors. For purposes of the distribution of the
settlements, you will be considered to be a direct purchaser if you purchased from one of the
Defendants or any of the following affiliates of a Defendant: Buona Foods, Inc., South Mill
Distribution Dallas, South Mill Distribution New Orleans, South Mill Distribution
Atlanta, South Mill Distribution Houston, Manfredini Enterprises, Inc., Basciani Foods,
Inc., and/or Robert Masha Sales, Inc. If you do not meet these requirements or are not a
member of the Class or the Giorgi Settlement Class, this Notice does not apply to you.

The purpose of this notice is to inform you that seven additional settlements have been
reached that, if approved, would fully resolve this case. The Class has entered proposed
settlements with Defendants Cardile Mushrooms, Inc. and Cardile Brothers Mushroom
Packaging, Inc. (collectively referred to as “CMI”), J-M Farms, Inc. (“J-M”), Mushroom
Alliance, Inc. (“the Mushroom Alliance”), Franklin Organic Mushroom Farms, Inc., formerly
known as Franklin Farms, Inc. (“Franklin”), Mario Cutone Mushroom Co., Inc. (“Cutone”),
M.D. Basciani & Sons, Inc. (“Basciani”) and a group of Defendants identified as “Certain
Defendants.”7

        Subject to the terms and conditions of the settlement agreement with CMI, which is
on file with the Court as Exhibit 1 of Class Plaintiffs’ April 16, 2019 Motion for Preliminary
Approval, and is also available at www.garwingerstein.com, CMI has agreed to pay $100,000
in cash for the benefit of the Class upon final Court approval of the settlement. CMI does
not admit any wrongdoing or liability on its part.

        Subject to the terms and conditions of the settlement agreement with J-M, which is
on file with the Court as Exhibit 1 of Class Plaintiffs’ July 11, 2019 Motion for Preliminary
Approval, and which is also available at www.garwingerstein.com, J-M has agreed to pay
$200,000 in cash for the benefit of the Class upon final Court approval of the settlement. J-
M does not admit any wrongdoing or liability on its part.

        Subject to the terms and conditions of the settlement agreement with the
Mushroom Alliance, which is on file with the Court as Exhibit 2 of Class Plaintiffs’ July
11, 2019 Motion for Preliminary Approval, and which is also available at


7 “Certain Defendants” are Eastern Mushroom Marketing Cooperative, Inc. (“EMMC”);
Robert A. Ferranto, Jr. t/a Bella Mushroom Farms; Brownstone Mushroom Farms, Inc.;
To-Jo Fresh Mushrooms, Inc.; Country Fresh Mushroom Co.; Gino Gaspari & Sons, Inc.;
Gaspari Mushroom Co., Inc.; Kaolin Mushroom Farms, Inc.; South Mill Mushroom Sales,
Inc.; Modern Mushroom Farms, Inc.; Sher-Rockee Mushroom Farm, LLC; C&C Carriage
Mushroom Co.; Phillips Mushroom Farms, Inc.; Louis M. Marson, Jr., Inc.; Monterey
Mushrooms, Inc.; Forest Mushroom, Inc.; Harvest Fresh Farms, Inc.; Leone Pizzini and
Son, Inc.; LRP-M Mushrooms LLC; United Farm Cooperative, Inc.; Masha & Toto, Inc.,
trading as M&T Mushrooms; Oakshire Mushroom Farm, Inc.; W&P Mushroom, Inc.; and
John Pia.
                                              3
    Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 19 of 22

                                                                DRAFT SUMMARY NOTICE

www.garwingerstein.com, the Mushroom Alliance has agreed to pay $50,000 in cash for
the benefit of the Class upon final Court approval of the settlement. The Mushroom
Alliance does not admit any wrongdoing or liability on its part.

       Subject to the terms and conditions of the settlement agreement with Franklin,
which is on file with the Court as Exhibit 3 of Class Plaintiffs’ July 11, 2019 Motion for
Preliminary Approval, and which is also available at www.garwingerstein.com, Franklin
has agreed to pay $975,000 in cash for the benefit of the Class upon final Court approval of
the settlement. Franklin does not admit any wrongdoing or liability on its part.

         Subject to the terms and conditions of the settlement agreement with Cutone, which
is on file with the Court as Exhibit 4 of Class Plaintiffs’ July 11, 2019 Motion for Preliminary
Approval, and which is also available at www.garwingerstein.com, Cutone has agreed to
pay $375,000 in cash for the benefit of the Class upon final Court approval of the settlement.
Cutone does not admit any wrongdoing or liability on its part.

         Subject to the terms and conditions of the settlement agreement with Basciani, which
is on file with the Court as Exhibit 5 of Class Plaintiffs’ July 11, 2019 Motion for Preliminary
Approval, and which is also available at www.garwingerstein.com, Basciani has agreed to
pay $4,000,000 in cash in three installments over the course of two calendar years for the
benefit of the Class upon final Court approval of the settlement. Under the terms of the
agreement, the second and third installments will include any interest at the post-judgment
interest rate and will be secured in a manner not subject to creditor claims in bankruptcy.
The Court will determine the adequacy of the security as part of its final approval of the
settlement. Basciani does not admit any wrongdoing or liability on its part.

       Subject to the terms and conditions of the settlement agreement with Certain
Defendants, which is on file with the Court as Exhibit 6 of Class Plaintiffs’ July 11, 2019
Motion for Preliminary Approval, and which is also available at www.garwingerstein.com,
Certain Defendants have agreed to pay $28,000,000 in cash in three installments over the
course of two calendar years for the benefit of the Class upon final Court approval of the
settlement. Under the terms of the agreement, the second and third installments will be
secured in a manner not subject to creditor claims in bankruptcy. The Court will determine
the adequacy of the security as part of its final approval of the settlement. Certain
Defendants do not admit any wrongdoing or liability on their part.

       If the Settlements are approved by the Court, CMI, J-M, the Mushroom Alliance,
Franklin, Cutone, Basciani, and Certain Defendants and their respective present and
former parents, subsidiaries, divisions, affiliates, stockholders, officers, directors,
employees, agents and any of their legal representatives (and the predecessors, heirs,
executors, administrators, successors and assigns of each of the foregoing) (the “Released
Parties”) shall be released and forever discharged from liability for all claims that were or
could have been brought by Class Plaintiffs and members of the Class in this case (the
“Released Claims”). Each member of the Class covenants and agrees that it shall not seek
to establish liability against any Released Party based, in whole or in part, upon any of the
Released Claims. Any disputes arising under or relating to the Settlement Agreement,
including, but not limited to, the releases in the Settlement Agreements, will be resolved
in the U.S. District Court for the Eastern District of Pennsylvania.


                                               4
    Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 20 of 22

                                                               DRAFT SUMMARY NOTICE

       The foregoing text is only a summary of the settlements with CMI, J-M, the
Mushroom Alliance, Franklin, Cutone, Basciani and Certain Defendants. Full copies of the
Settlement Agreements, including their respective releases, are attached as Exhibit 1 of
Class Plaintiffs’ April 16, 2019 Motion for Preliminary Approval and as Exhibits 1, 2, 3, 4, 5
and 6 of Class Plaintiffs’ July 11, 2019 Motion for Preliminary Approval on public file with
the Eastern District of Pennsylvania, 601 Market Street, Philadelphia, PA 19106. Class
Counsel have also made copies readily available at www.garwingerstein.com.

Other Settlements Previously Approved by the Court. The Court previously approved
three settlements in the total amount of $11,875,000. Those settlements were with Giorgi
(for $11,500,000), Kitchen Pride (for $125,000), and Creekside (for $250,000). As indicated
above, the Court certified a Giorgi Settlement Class with a different class definition than
applies to all other aspects of this case. The Giorgi Settlement Class period is longer and
includes class members with purchases during the time periods January 1, 2001 through
February 3, 2001 and/or August 9, 2005 through December 31, 2008. The Proposed Plan of
Allocation for the Settlement Funds below describes how members of the Giorgi
Settlement Class who only have purchases during the January 1, 2001 through February
3, 2001 and/or August 9, 2005 through December 31, 2008 time periods will be
compensated.

Mailed Notice. If you believe you are a member of the Class but have not yet received the
more detailed Notice of Proposed Additional Settlements (“Mailed Notice”), you may obtain
a copy of the Mailed Notice (that includes additional information regarding objections to
the settlement as well as deadlines for asserting those objections, if any), by contacting the
Notice Administrator at: [INSERT NOTICE ADMINISTRATOR’S CONTACT
INFORMATION].

Objecting to the Settlements. If you object to all or any part of the proposed settlements,
write to the Court about why you do not like the proposed settlements. If you previously
excluded yourself from the Direct Purchaser Class, however, you cannot object to the
proposed Settlements. Any Notice of Intention to Appear and Summary Statement of
Objections to the proposed settlements filed by a Class member must be postmarked no
later than [INSERT DATE], 30 days prior to the Fairness Hearing, which will be held on
[INSERT DATE], before The Honorable Berle M. Schiller, United States District Judge of
the U.S. District Court of the Eastern District of Pennsylvania, in Courtroom 13B at
United States Courthouse, 601 Market Street, Philadelphia, PA 19106.

If You Do Nothing. You will share in recovery from the proposed settlements.

       Although not required, you may also hire your own attorney at your own expense and
enter an appearance in the case through your own lawyer, if you so desire.

       In the event the proposed settlements are approved by the Court and become final,
the Settlement Funds8 will be distributed in accord with a Plan of Allocation approved by


8 In addition to the settlement agreements disclosed in this notice, the Settlement Funds
include the previously approved settlements with Giorgi, Kitchen Pride, and Creekside
totaling $11,875,000.
                                              5
    Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 21 of 22

                                                               DRAFT SUMMARY NOTICE

the Court. The Proposed Plan of Allocation will provide for the distribution of the Settlement
Funds after payment of all fees, expenses, and incentive payments to named class
representatives (the “net Settlement Funds”). The Proposed Plan of Allocation will provide
that each Class member filing a claim will receive its proportionate share of the net
Settlement Funds based on its estimated damages as a share of the total estimated damages
for all class members filing claims.

       For purposes of this allocation, the damages of members of the approved class who
submit claims will be determined by multiplying their purchases during the class period
(February 4, 2001 to August 8, 2005) by the overcharge percentage of 7.178427% determined
by Class Plaintiffs’ expert. The damages of members of the Giorgi Settlement Class who
submit claims and do not have damages during the approved class period will be determined
by multiplying their purchases during the additional time periods in the Giorgi Settlement
Class (January 1, 2001 through February 3, 2001 and/or August 9, 2005 through December
31, 2008) by 1%.

       The purchases of class members will be determined based on the class member’s
submission of acceptable records of purchases of fresh agaricus mushrooms from Defendants
during the period February 4, 2001 to August 8, 2005 or from records of Defendants’ sales
produced to Plaintiffs during this case to the extent such records were produced and can be
used for this purpose.

       As the terms of the settlement agreements with Basciani and Certain Defendants
provide for a portion of the funds from those settlements to be paid to the Class in
installments, the allocation plan will provide for the proceeds from those settlements to be
distributed to Class members in two installments, one as soon as possible following final
approval, and a second as soon as possible following the final payments of both Basciani and
Certain Defendants.

        Class counsel intends to submit an application to the Court for (a) attorneys’ fees of
no more than 40 percent of the recovery from these settlements and the previously
approved settlements, (b) reimbursement of Class Counsel’s litigation expenses totaling
approximately $4,500,000 and (c) incentive awards for Class Representatives who aided
Class counsel in the prosecution of the case and in achieving these Settlements as follows:
$100,000 for Wm. Rosenstein & Sons Co., $100,000 for Associated Grocers, Inc., $100,000
for M. Robert Enterprises, Inc., M.L. Robert, II, LLC, and Market Fare, LLC (collectively
“the Robert Entities”). Diversified Foods and Seasonings, Inc. also filed a complaint as a
putative Class Representative. The Court dismissed Diversified Foods and Seasonings,
Inc. as a Class Representative because it held that it was not a direct purchaser as a
matter of law. Had this case not been settled, Class Counsel would have appealed this
ruling. Accordingly, Class Counsel has requested that the Court also approve Diversified
Foods and Seasonings, Inc. as eligible for receipt of a reduced incentive award of $50,000
in acknowledgement of its contributions to Class Counsel’s prosecution of the case. If the
Court grants Class Counsel’s requests, fees and expenses would be deducted from any
money obtained for the Class. Members of the Class will not have to pay any attorney’s
fees or expenses.

Getting More Information. If you have questions, need additional information, or want to
receive the Mailed Notice, please contact the Notice Administrator [NOTICE

                                              6
    Case 2:06-cv-00620-BMS Document 1044-10 Filed 07/11/19 Page 22 of 22

                                                         DRAFT SUMMARY NOTICE

ADMINISTRATOR], as set forth above. You may also get additional information by
visiting www.garwingerstein.com.


            PLEASE DO NOT WRITE OR CALL THE COURT
            OR THE CLERK’S OFFICE FOR INFORMATION.




DATE: _________________, 2019                       BY THE COURT


                                                    Honorable Berle M. Schiller,
                                                    United States District Judge




                                          7
